282 S.W.3d 883 (2009)
Keith Donald WEINZERL, Petitioner/Appellant,
v.
Cindy Marie WEINZERL, Respondent/Respondent.
No. ED 91627.
Missouri Court of Appeals, Eastern District, Division Four.
May 12, 2009.
*884 Michele Hammond, St. Charles, MO, for Appellant.
Barklage, Brett, Wibbenmeyer & Hamill, Kevin L. Wibbenmeyer, St. Charles, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Keith Donald Weinzerl appeals from the trial court's judgment denying his petition for declaration of emancipation and termination of child support.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).